NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



NICHOLAS LOFGREN,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-1936
                                              )
BANK OF NEW YORK MELLON, f/k/a                )
The Bank of New York, as Trustee, on          )
Behalf of the Holders of the Alternative      )
Loan Trust 2005-76, Mortgage Pass-            )
Through Certificates Series 2005-76,          )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing);
Aubrey Elizabeth Posey of Brown &
Associates Law & Title, P.A., Tampa
(Substitued as counsel of record); and Paul
Alexander Bravo of Corona Law
Firm, P.A., for Appellant.

Benjamin B. Brown; Joseph T. Kohn;
and Lauren G. Raines of Quarles &
Brady LLP., Naples, for Appellee.



PER CURIAM.
           Affirmed.


KHOUZAM, C.J., KELLY and SMITH, JJ., Concur.




                                    -2-